DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 1/7/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McArdle et al (US 2002/0066233 A1) in view of Constantz et al (US 2014/0370242 A1).
McArdle teaches ceramic aggregate granules (i.e., composite granules) comprising aluminosilicate binders and fillers such as sodium aluminosilicate or aluminum trihydrate; wherein the binder precursor may be present in the range of 11% to 63% by weight of the granule; fillers tend to affect properties of the ceramic aggregate particles, such as, for example, hardness (i.e., crush strength), porosity level, wear behavior, etc (abstract; para 3, 10, 23-24, 35, 64, 119); so it would have been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
McArdle would further suggest embodiments wherein the composite granules are free of a coating which increases solar reflectance (para 80, fig 1).
McArdle fails to suggest a solar reflectance (SR) of at least 25%. However, McArdle suggests the aggregate granules may comprise titanium oxide and/or titanium dioxide, zinc oxide, and iron oxide and other pigments or grains (para 22, 28, 35, 39, 59, 63, 117).
Constantz teaches reflective materials that are granular compositions or roofing granules comprising carbonate materials such as magnesium hydroxides or silicates and/or pigments or modifiers such as zinc oxide, titanium dioxide, iron oxide, and other pigments (abstract, para 7, 32-34, 65, 69-71, 78, 96-98, 102). Constantz further teaches the pigments and compositions may be adjusted to provide the reflective materials or granules with an L* of less than 45 and/or a solar reflectivity of 70% or more (para 66, 102); wherein the granules may have a bulk density of 60 to 200 lb/ft3 (i.e., ~0.96 to 3.2 g/cm3) (para 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Constantz, to adjust the composition of the aggregate granules of McArdle to optimize the granules L*, solar reflectivity, and bulk MPEP § 2144.06 I); and since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and further since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding the limitation “wherein the composite granules are essentially free of titanium dioxide, zinc oxide, magnesium hydroxide,” it would have been obvious to one of ordinary skill in the art at the time of invention to substitute any of the other pigments (e.g., iron oxide) or modifiers as suggested by both McArdle and Constantz for these constituents since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious.

Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 
Applicant contends that McArdle as modified by Constantz fails to suggest composite granule containing at least 2 wt% aluminum trihydrate and having a solar reflectance of at least 25%, without an applied coating. This is not persuasive.
McArdle teaches or would have suggested to one of ordinary skill in the art at the time of invention the composite granules are free of a coating which increases solar para 80, fig 1). McArdle further teaches the granules may comprise aluminosilicate binders and fillers such as sodium aluminosilicate or aluminum trihydrate; wherein fillers tend to affect properties of the ceramic aggregate particles, such as, for example, hardness (i.e., crush strength), porosity level, wear behavior, etc (abstract; para 3, 10, 23-24, 35, 64, 119); and the aggregate granules may comprise titanium oxide and/or titanium dioxide, zinc oxide, and iron oxide and other pigments or grains (para 22, 28, 35, 39, 59, 63, 117).
Constantz teaches reflective materials that are granular compositions or roofing granules comprising carbonate materials such as magnesium hydroxides or silicates and/or pigments or modifiers such as zinc oxide, titanium dioxide, iron oxide, and other pigments (abstract, para 7, 32-34, 65, 69-71, 78, 96-98, 102). Constantz further teaches the pigments and compositions may be adjusted to provide the reflective materials or granules with an L* of less than 45 and/or a solar reflectivity of 70% or more (para 66, 102). Constantz further specifically mentions the use of its materials as granules (para 69-80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Constantz, to adjust the composition of the aggregate granules of McArdle to optimize the granules L*, solar reflectivity, and bulk density. Furthermore, per the teachings of Constantz, it would have been obvious to add or substitute magnesium hydroxide as needed in the granules of McArdle, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I); and since substituting known equivalents for MPEP § 2144.06 II); and further since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding the limitation “wherein the composite granules are essentially free of titanium dioxide, zinc oxide, magnesium hydroxide,” it would have been obvious to one of ordinary skill in the art at the time of invention to substitute any of the other pigments (e.g., iron oxide) or modifiers as suggested by both McArdle and Constantz for these constituents since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783